Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 11/18/2020, with respect to the rejections of Claims 1-3, 5-15, and 17-20 under 35 U.S.C. § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rotzoll and Narla in further view of Leitner as presented below
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotzoll (U.S. 2013/0015710) in view of Narla (U.S. 2017/0047741) Leitner (U.S. 2017/0338689). 
Regarding claim 1, Rotzoll teaches a reservoir comprising: (Fig. 9 )			power generation sources;	(Fig. 9: 902, 907, 909, 914), 
a system level combiner in each of the energy storage systems, the system level combiner combining power from the energy storage devices of the at least one of the power generation sources to provide system level combined power as a first output;	(Fig. 9: 903, 904, 905, 910, 911, 912)

a power conditioning system for receiving, combining, and conditioning the reservoir level combined power from the energy storage systems for supply to a power network; and	(Fig. 9: 917).
Yet, Rotzoll does not disclose the system level combiner electrically connected directly to the energy storage devices of the energy storage system and further electrically connected directly to at least one of the power generation sources and energy storage systems, at least some of the energy storage systems comprising a housing and energy storage devices, the system level combiner combining power from the energy storage devices wherein the energy storage devices are electrically connected through the system level combiner and the reservoir level combiner. 
Narla in the field of  energy generation systems and power control teaches the system level combiner (see 206, Fig. 2) electrically coupled directly to the one or more energy storage devices (see 204A, B , Fig. 2)  of the energy storage system and further electrically coupled directly to at least one of the power generation sources (see 202A, B Fig. 2).
Rotzoll and Narla are in the field of  energy generation systems and power control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rotzoll with the teachings of Narla by having the system level combiner electrically coupled directly to the one or more energy storage devices of the energy storage system and further electrically coupled directly to at least 
Yet, Leitner in the field of electrical systems and solar electrical systems with batteries teaches energy storage systems (Fig. 5: 32), at least some of the energy storage systems comprising a housing and energy storage devices (Fig. 5: para 0040 This stack of modules 2a, which is a subset of the solar-battery system 1c, house the inverter(s), rectifier(s), and battery module(s)), the system level combiner combining power from the energy storage devices wherein the energy storage devices are electrically connected through the system level combiner and the reservoir level combiner (para 0037 …The DC-DC converter 36 typically allows the flow of energy to and from the bus to allow the battery to charge and discharge. Such a DC-DC converter could be a bi-directional DC converter or any other useful topology that achieves the same result).
Therefore it would have been obvious one having skills  in the art at the time of filing to modify the system of Rotzoll by having energy storage systems, at least some of the energy storage systems comprising a housing and energy storage devices, the system level combiner combining power from the energy storage devices wherein the energy storage devices are electrically connected through the system level combiner and the reservoir level combiner as disclosed by Leitner in order to achieve proper voltage control at different power levels (i.e. buss bar level) that will ensure power quality reliability and overall function control and stability. 
Regarding claim 10 Rotzoll teaches an energy storage system comprising:	(Fig. 9 ) a housing;	(para 0076 the inverters 904, 911, the DC combiners 903, 910, and the AC circuit breakers 905, 912 may be placed in a common enclosure (not 
However, Rotzoll does not disclose the system level combiner electrically connected directly to the plurality of energy storage devices and further electrically connected directly to the at least one of the power generation sources and wherein the energy storage devices are electrically connected through the system level combiner and the reservoir level combiner so that a two-way power transfer path is created between the energy storage devices and each respective system level combiner via the reservoir level combiner for combining the the respective energy storage devices.
 Narla in the field of  energy generation systems and power control teaches the system level combiner (see 206, Fig. 2) electrically coupled directly to the one or more energy storage devices (see 204A, B , Fig. 2)  of the energy storage system and further electrically coupled directly to at least one of the power generation sources (see 202A, B Fig. 2).
Rotzoll and Narla are in the field of  energy generation systems and power control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rotzoll with the teachings of Narla by having the system level combiner electrically coupled directly to the one or more energy storage devices of the energy storage system and further electrically coupled directly to at least 
Leitner in the field of electrical systems and solar electrical systems with batteries teaches wherein the energy storage devices are electrically connected through the system level combiner and the reservoir level combiner so that a two-way power transfer path is created between the energy storage devices and each respective system level combiner via the reservoir level combiner  (para 0037 …The DC-DC converter 36 typically allows the flow of energy to and from the bus to allow the battery to charge and discharge. Such a DC-DC converter could be a bi-directional DC converter or any other useful topology that achieves the same result) for combining the power from the respective energy storage devices (Fig. 5: 32).
Therefore it would have been obvious one having skills  in the art at the time of filing to modify the system of Rotzoll and Narla by having the energy storage devices are electrically connected through the system level combiner and the reservoir level combiner so that a two-way power transfer path is created between the energy storage devices and each respective system level combiner via the reservoir level combiner for combining the power from the respective energy storage device disclosed by Leitner in order to achieve proper voltage control at different power levels (i.e. buss bar level) that will ensure power quality reliability and overall function control and stability.
Regarding claim 14 Rotzoll teaches a reservoir system comprising: (Fig. 9) 
a plurality of power generation sources;	(Fig. 9: 902, 907, 909, 914) a system level combiner in each of the energy storage systems at least one of the power generation sources to provide system level combined power as a first output; (Fig. 9: 903, 904, 905, 
Yet, Rotzoll does not disclose the system level combiner electrically coupled directly to the one or more energy storage devices of the energy storage system and further electrically coupled directly to at least one of the power generation sources and a plurality of energy storage systems, at least some of the energy storage systems comprising one or more energy storage devices, the system level combiner combining power from the energy storage devices.
Narla in the field of  energy generation systems and power control teaches the system level combiner (see 206, Fig. 2) electrically coupled directly to the one or more energy storage devices (see 204A, B , Fig. 2)  of the energy storage system and further electrically coupled directly to at least one of the power generation sources (see 202A, B Fig. 2).
Rotzoll and Narla are in the field of  energy generation systems and power control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rotzoll with the teachings of Narla by having the system level combiner electrically coupled directly to the one or more energy storage devices of the energy storage system and further electrically coupled directly to at least one of the power generation sources in order to stabilize power exchange between source and storage while decrease losses.

Therefore it would have been obvious one having skills in the art at the time of filing to modify the system of Rotzoll and Narla by having a plurality of energy storage systems, at least some of the energy storage systems comprising one or more energy storage devices, the system level combiner combining power from the energy storage devices disclosed by Leitner in order to achieve proper voltage control at different power levels (i.e. buss bar level) that will ensure power quality reliability and overall function control and stability. 
Regarding claim 	2 Rotzoll and Narla in further view of Leitner disclose wherein the power network comprises a utility grid.(Fig. 9: 918; Rotzoll)
Regarding claim  3 Rotzoll and Narla in further view of Leitner disclose wherein the power generation sources comprise DC power generation sources, the energy storage devices comprise batteries for providing battery DC power, and the system level combined power comprises system level combined DC power.	(Fig. 9: 903, 910 ; Rotzoll).
Regarding claims 	5 and 17 Rotzoll and Narla in further view of Leitner disclose wherein the DC power generation sources comprise arrays (Fig. 9: 901, 906, … 913; Rotzoll) and wherein at least one of the energy storage systems is situated between at least two of the solar power arrays (Fig. 5: connections of 32, 36 to DC bus 30; Leitner {please see note regarding between} also form and electrical perspective and patent protection the location alone is not considered novel and regardless of the location as currently claimed the system of the prior art would achieve the claimed limitation without major changes or modification. Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)) wherein the DC power generation sources comprise solar power arrays (Fig. 9: 902, 906, 908 & 913; Rotzoll) and at least one of the energy storage systems is situated between at least two of the solar power array (Fig. 5: connections of 32, 36 to DC bus 30; Leitner {please see note regarding between above})
Regarding claim 6 Rotzoll and Narla in further view of Leitner disclose wherein the power network comprises a load.	(Fig. 9: 918; Rotzoll).
Regarding claim 7 Rotzoll and Narla in further view of Leitner disclose wherein an end portion of at least one of the energy storage systems includes at least a portion of the system level combiner, and the system level combiner comprises a DC bus bar.	(Fig. 5: connections of 32, 36 to DC bus 30; Leitner)
Regarding claims 8 13 and 19 Rotzoll and Narla in further view of Leitner disclose
wherein the system level combiner further comprises a DC/DC converter coupling the energy storage devices to the DC bus bar.	(Fig. 9: 903, 910; Rotzoll).

wherein the system level combiner further comprises a DC/DC converter coupling the energy storage devices to the DC bus bar (Fig. 9: 903, 910; Rotzoll).
Regarding claim 11 Rotzoll and Narla in further view of Leitner disclose  wherein the connections are configured for receiving generated DC power, wherein the energy storage devices comprise batteries for providing battery DC power, and wherein the system level combined power comprises system level combined DC power.	(Fig. 9: 903, 910; Rotzoll and Fig. 5: connections of 32, 36 to DC bus 30; Leitner).
Regarding claims 12 and 18 Rotzoll and Narla in further view of Leitner disclose  wherein an end portion of at least one of the energy storage systems includes the connections and at least a portion of the system level combiner comprising a DC bus bar (Fig. 5: connections of 32, 36 to DC bus 30; Leitner).
wherein an end portion of at least one of the energy storage systems includes at least a portion of the system level combiner, and the system level combiner comprises a DC bus bar (Fig. 5: connections of 32, 36 to DC bus 30; Leitner).
Regarding claims	15 Rotzoll and Narla in further view of Leitner disclose wherein the power network comprises a utility grid (Fig. 9: 918), and the power generation sources comprise DC power generation sources (Fig. 9: 901, 906, 908 & 913; Rotzoll), the energy storage devices comprise batteries for providing battery DC power (Fig. 5: 32; Leitner), and the system level combined power comprises system level combined DC power. (Fig. 9: 903, 910; Rotzoll).
Regarding claims 9 and 20 Rotzoll and Narla in further view of Leitner disclose comprising an additional, standalone energy storage system for providing power through one of the energy storage systems. comprising an additional, standalone energy storage system for providing power through one of the energy storage systems.
The combination of Rotzoll and Narla in further view of Leitner disclose   the reservoir of claim 1  and 17 yet do not disclose standalone energy storage system for providing power through one of the energy storage systems. 
However, adding a standalone system as claimed by applicant or additional capacity systems to an existing setup alone is not considered novel nor inventive. In fact,  it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 390 82 USPQ2d 1385, 1395-97 (2007). The prior art teaches all the elements that constitute a standalone system. Therefore the only modification would be adding said structure (i.e. wiring and possible minor adjustments) that would flow naturally to one having ordinary skill in the art given the skill of those in the art.    
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotzoll and Narla in further view of Leitner as applied to claim 1 and 14 above, and further in view of Stern (U.S. 2010/0237703).
Regarding claims 4 and 16 Rotzoll and Narla in further view of Leitner disclose  the reservoir of claim 3 and 15 respectively  yet, do not disclose a DC/AC inverter for converting the reservoir level combined power into AC power.

	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention modify the system of Rotzoll and Narla in further view of Leitner by having a DC/AC inverter for converting the reservoir level combined power into AC power in order to improve power quality and production while reducing losses and poor efficiency.  	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Regarding claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        February 24, 2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836